Name: Commission Regulation (EEC) No 3696/86 of 3 December 1986 extending the period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data-processing systems
 Type: Regulation
 Subject Matter: documentation;  trade policy;  information and information processing
 Date Published: nan

 4. 12. 86 Official Journal of the European Communities No L 341 / 13 COMMISSION REGULATION (EEC) No 3696/86 of 3 December 1986 extending the period of validity of Regulation (EEC) No 2826/77 introducing a Community transit declaration form for use in automatic or electronic data-processing systems Whereas, however, such extension should not prejudice the implementation of the rules relating to the introduc ­ tion of the single document form in trade within the Community ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Movement of Goods, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 222/77 of 13 December 1976 on Community transit ('), as last amended by Regulation (EEC) No 1901 /85 (2), and in particular Article 57 thereof, Whereas Commission Regulation (EEC) No 2826/77 (3), as last amended by Regulation (EEC) No 3026/84 (4), is applicable until 31 December 1986 ; Whereas experience shows that there is a need to provide that the form introduced by Regulation (EEC) No 2826/77 may continue to be used after that date ; Whereas, in addition, the present stage of evolution of the automatic and electronic data-processing systems being used in the customs field is such that no revision of the form is at present necessary ; Whereas the period of validity of Regulation (EEC) No 2826/77 should therefore be extended for one year ; HAS ADOPTED THIS REGULATION : Article 1 In the second paragraph of Article 5 of Regulation (EEC) No 2826/77, '31 December 1986' is hereby replaced by '31 December 1987'. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 3 December 1986. For the Commission COCKFIELD ¢ Vice-President (') OJ No L 38 , 9 . 2. 1977, p. 1 . O OJ No L 179, 11 . 7. 1985, p. 6 . (3) OJ No L 333, 24. 12. 1977, p. 1 . 4) OJ No L 287, 31 . 10. 1984, p. 7.